Citation Nr: 1210157	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-40 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits.  

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran had recognized service with the Philippine Commonwealth Army from August 1941 to April 1947.  The Veteran died in December 1989, and the Veteran's widow is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.   

2.  The service department records show that the Veteran's service was from August 1941 to April 1947 with the Philippine Commonwealth Army, including recognized guerrilla service, in service of the United States Armed Forces in the Far East (USAFFE).  

3.  The appellant filed her application for Dependency and Indemnity Compensation (DIC) benefits in March 2009.  

4.  At the time of his death, the Veteran did not have a pending claim for VA benefits.  



CONCLUSIONS OF LAW

1.  The legal criteria for basic eligibility for VA nonservice-connected death pension benefits are not met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2011).  

2.  Entitlement to accrued benefits is not warranted as a matter of law.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.152, 3.1000(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Concerning the claims for accrued benefits and nonservice-connected death pension benefits, as will be explained below, in the present case, there is no legal basis upon which the benefits may be awarded and the appellant's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  

II.  Decision  
Nonservice-Connected Death Pension Benefits

The law authorizes the payment of nonservice-connected disability pension to a Veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  The Secretary shall pay pension for non-service-connected disability or death for service to the surviving spouse of each Veteran of a period of war who met the service requirements prescribed in section 1521(j) of title 38, U.S. Code, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541.  

In order to establish basic eligibility for VA disability pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a Veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Persons with service in the Philippine Commonwealth Army, USAFFE, including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension.  See 38 U.S.C.A. § 107.  

The appellant alleges that the Veteran served from August 1941 to April 1947 with the United States Armed Forces of the Far East (USAFFE), the Regular Philippine Army, the Philippine Commonwealth Army, and the recognized guerillas.  See the June 2009 notice of disagreement (NOD).  In June 1983, August 2010, and July 2011, the National Personnel Records Center (NPRC) certified that the Veteran served from August 1941 to April 1947 with the USAFFE and the recognized guerrillas, but had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  See the Request for Information forms dated June 1983, August 2010, and July 2011.  

The service department's determination is binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The law specifically excludes such service mentioned above for purposes of entitlement to nonservice-connected pension benefits.  Cacalda v. Brown, 9 Vet. App. 261 (1996).  The Board finds that the appellant is not eligible for death pension benefits.  

The appellant has not submitted any information contrary to that provided to and used by the service department in its verification of the Veteran's service.  In addition, the Board notes that the official documents do not indicate, and the appellant has not contended, that the decedent had any service that would render her eligible for death pension.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38 C.F.R. § 3.8(a).  

In this case, the law is dispositive, and basic eligibility for death pension benefits is precluded based upon the service of the decedent; therefore, eligibility for nonservice-connected death pension benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Accrued Benefits

A claim by a surviving spouse for Dependency Indemnity and Compensation (DIC) benefits will also be considered to be a claim for accrued benefits.  38 C.F.R. § 3.152(b).  Accrued benefits are defined as "periodic monetary benefits to which a payee was entitled at his death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid for a period not to exceed two years."  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  Accrued benefits may be paid upon the death of a Veteran to his or her spouse.  38 C.F.R. § 3.1000(a)(1)(i).  The application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c).  

The appellant is claiming entitlement to accrued benefits.  She contends that her husband, prior to his death, filed his claim for pension benefits in 1983, and this entitles her to accrued benefits.  

Upon review of the record, the Veteran filed a formal application for nonservice-connected disability pension benefits in February 1983 and was denied such benefits in a March 1983 decision.  The Veteran did not appeal the decision and thus, it became final before his death.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  The claims file contains no other documents that could be construed as a formal or informal claim for benefits that were filed prior to his death but not adjudicated.  Thus, the Board finds that there was no pending claim at the time of the Veteran's death.  Furthermore, as previously mentioned, the Veteran died in December 1989.  The appellant filed her application for DIC benefits in March 2009; therefore, she did not file her claim within the applicable time period allotted.  

Where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board concludes that the appellant's claim for accrued benefits must be denied as a matter of law.  



ORDER

Entitlement to nonservcie-connected death pension benefits is denied.  

Entitlement to accrued benefits is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


